Citation Nr: 0407432	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  99-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease.  

2.  Entitlement to service connection for tuberculosis.  

3.  Entitlement to service connection for disability 
manifested by chronic fatigue, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
August 1963, and from November 1990 to May 1991.  He served 
in the Southwest Asia theater of operations from December 
1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The issues of entitlement to service 
connection for tuberculosis and for chronic fatigue, to 
include as due to an undiagnosed illness, were originally 
before the Board in June 2000 at which time they were 
remanded for additional evidentiary development.  

Tuberculosis is listed in the section for respiratory system 
in VA's Schedule for Rating Disabilities.  38 C.F.R. Part IV, 
§ 4.97 (2003).  As hereinafter explained, the evidence of 
record documents reactive airway disease, another disorder of 
the respiratory system.  After considering the evidence, the 
Board believes it proper to consider the issue of service 
connection for reactive airway disease as an issue on appeal 
as well as tuberculosis since both are disorders of the 
respiratory system.  In view of the favorable decision as to 
the reactive airway disease issue, there in no prejudice to 
the veteran as a result of the Board considering this issue 
without prior notice to the veteran.  

The issues of entitlement to service connection for 
tuberculosis and for disability manifested by fatigue are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


FINDING OF FACT

The veteran's reactive airway disease was incurred during 
active duty service.


CONCLUSION OF LAW

Reactive airway disease was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for reactive airway disease

The evidence of record demonstrates that pulmonary function 
testing conducted in May 1997 revealed a component of 
reversible small airways disease.  Testing conducted in 
November 2002 revealed a mild gas exchange abnormality.  

At the time of an October 2002 VA examination, the veteran 
reported that he developed an acute illness while in Saudi 
Arabia.  He experienced six weeks of coughing.  No cough was 
present at the time of his exit from service in April 1991.  
The veteran informed the examiner that, whenever he got a 
cold, he would also get a cough which was difficult to get 
rid of.  The examiner noted that pulmonary function testing 
revealed reactive small airway disease which was consistent 
with the veteran's history of long lasting bronchotic cough 
which accompanied colds.  The examiner noted that the veteran 
gave a history consistent with reactive airway disease that 
was exacerbated by viral respiratory infections.  Pulmonary 
function testing conducted in 1997 was consistent with this.  
The veteran denied pulmonary problems prior to Operation 
Desert Storm but indicated that he developed an acute 
respiratory infection that lasted six weeks while in Saudi 
Arabia.  The examiner opined that the history was consistent 
with an infection by mycoplasma or chlamydia or parainfluenza 
virus which often left mild residuals of reactive airway 
disease.  The examiner noted that the above sort of infection 
tended to occur in young adults when living in community 
situations such as the military.  The examiner opined that it 
was as likely as not that the veteran acquired reactive 
airway disease as a result of an acute respiratory infection 
that he had while he was in Saudi Arabia.  The examiner also 
noted that the veteran had evidence of reactive airway 
disease in May 1997 but current testing failed to show 
significant reactive airway disease.  

Based on the above, the Board finds that the evidence is in 
relative equipoise with regard to the claim.  Therefore, 
service connection is warranted for reactive airway disease.  
38 U.S.C.A. § 5107(b)

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, with regard to the reactive airway disease 
issue, there is no need to address the details of VCAA notice 
and assistance since there is no detriment to the veteran as 
a result of any failure to fully comply with VCAA in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  


ORDER

Service connection for reactive airway disease is warranted.  
To this extent, the appeal is granted.   


REMAND

With regard to the remaining issues, the Board finds that 
additional development is necessary before the Board may 
proceed with appellate review. 

The record shows that the veteran has had a positive purified 
protein derivative (PPD) test for tuberculosis.  However, 
although the veteran underwent VA examination in October 
2002, the report of that examination is not clear as to 
whether there has been a medical diagnosis of tuberculosis 
(even if inactive) or whether the veteran had a positive PPD 
test, but never developed the disease.  

With regard to the fatigue issue, the Board notes that during 
the course of the appeal there were changes to the applicable 
law and regulation regarding chronic disability manifested by 
certain signs or symptoms which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2006, and which, by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).  Compensation availability has 
now been expanded to include "medically unexplained chronic 
multisymptom illness," such as chronic fatigue syndrome.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-1-3, 115 Stat. 976  (2001).  There is at least one 
medical reference to chronic fatigue, but the medical 
evidence does not clearly show that a diagnosis of chronic 
fatigue syndrome was expressly considered.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With regard to the tuberculosis and 
fatigue issues, the RO should review the 
record and take any necessary action to 
ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should ensure that the veteran has been 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate these claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for 
appropriate VA medical examinations to 
ascertain the nature of the claimed 
tuberculosis and fatigue disorders.  It 
is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations.  All medically indicated 
special tests and studies should be 
accomplished.  

a)  After reviewing the claims file and 
examining the veteran, the tuberculosis 
examiner should clearly indicate whether 
a medical diagnosis of tuberculosis is 
warranted in view of clinical, x-ray and 
special test findings, or whether there 
was only a positive PPD test with no 
development of tuberculosis.  A detailed 
explanation should be furnished. 

b)  After reviewing the claims file and 
examining the veteran, the fatigue 
examiner should clearly indicate whether 
a medical diagnosis of chronic fatigue 
syndrome is warranted.  A detailed 
explanation should be furnished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing any issue which remains 
denied.  The case should be returned to 
the Board for appellate review after the 
veteran and his representative are 
afforded an opportunity to respond. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



